BRIOKELL, C. J.
The record presents a single question— the admissibility of parol evidence to show a valuable consideration for a promise in writing to pay money, differing from that expressed in the writing. It is very well settled, that the consideration of contracts in writing is in general open to inquiry, and it is not an infringement of the rule excluding parol evidence to add to, vary, or contradict writings, to -receive parol evidence of the actual consideration for the purpose of determining its validity, or its failure, or that from .any cause it is sufficient or insufficient to support the contract. 1 Green. Ev. § 285 ; 2 Whart. Ev. § 1042; 1 Brick. Dig. p. 862, § 828. In reference to bills of exchange and promissory notes, it is said in 1 Parsons on Notes and Bills, 194, “that any statement in a bill or note respecting the consideration may be explained or contradicted by parol evidence. It may be shown, notwithstanding any such statement, either that there was no -consideration at all, or that the consideration was different from that stated.”
As a promise for the payment of money, the sale of guano was a consideration which would support the writing, equally with that which is expressed. The legal effect of the contract, as such promise, is not altered or varied, whether the one or the other is the real consideration. If it was sought to enforce the contract as a statutory lien for advances to make crops, a different question would be presented. Then disproving the consideration expressed, would disprove the existence of the lien; and evidence of any other consideration would be inadmissible for the reason, that however valuable, such consideration may be, from it the lien can not be derived. The enforcement of the contract as a promise to pay money being the single purpose of the suit, it was permissible for the plaintiff by parol to show any valuable consideration for the promise, though it differed from that expressed in the writing.
Affirmed.